         Case 1:14-cr-00664-PGG Document 23 Filed 01/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


              -against-
                                                                     ORDER
 MARCO ANTONIO MERREN FUNES
 a/k/a “Don Marcos,”                                          S4 14 Cr. 664 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The following document will be unsealed and is to be referenced in docket

entries: Defendant’s Waiver of Indictment.

               For reasons explained at the December 17, 2020 sentencing, all other documents

pertaining to this case, save those noted in this Court’s December 30, 2020 unsealing order, (Dkt.

No. 21) are to remain under seal.

Dated: New York, New York
       January 22, 2021
